     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.194 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ANDREW B. DUMKE,                                     Case No.: 20-cv-0935-GPC-LL
11                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
12   v.                                                   MOTION FOR LEAVE TO FILE AN
                                                          AMENDED COMPLAINT
13   SOUTHSIDE REALTY
     INVESTMENTS, LLC
14                                                        [Dkt. No. 25.]
                                       Defendant.
15
16
           Before the Court is Plaintiff’s motion for leave to file an amended complaint.
17
     (Dkt. No. 25.) Defendant filed an opposition and Plaintiff replied. (Dkt. Nos. 27, 29.)
18
     Based on the reasoning below, the Court GRANTS Plaintiff’s motion for leave to file an
19
     amended complaint.
20
                                             Background
21
           On May 19, 2020, Plaintiff Andrew Dumke (“Plaintiff”) filed a complaint against
22
     Southside Realty Investments, LLC (“Defendant”) alleging state law claims for (1)
23
     wrongful injury to trees, (2) trespass, (3) nuisance, (4) ejectment, and (5) quiet title.
24
     (Dkt. No. 1, Compl. ¶¶ 18-52.) Plaintiff is the owner of real property located at 2052 Via
25
     Casa Alta in La Jolla, California. (Id. ¶ 8.) Defendant is the owner of real property
26
     located at 2042 Via Casa Alta in La Jolla, California which is adjacent to Plaintiff’s
27
     property. (Id. ¶ 9.)
28

                                                      1
                                                                                    20-cv-0935-GPC-LL
     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.195 Page 2 of 7



 1          Since October 2003, Defendant has attempted to remodel the existing single-family
 2   residence located on the property which has progressed in fits and starts but the progress
 3   of the remodel of the home progressed more rapidly over the past three years and appears
 4   to be near completion. (Id. ¶¶ 11, 12.)
 5          According to the complaint, Plaintiff’s property included a climbing fig, Ficus
 6   Pumila, hedge (“Ficus Hedge”), that ran along the boundary between Plaintiff and
 7   Defendant’s properties. (Id. ¶ 10.) The Ficus Hedge afforded both owners a screen
 8   between the properties so each could enjoy some privacy. (Id.) Plaintiff alleges during
 9   the remodel, laborers of Defendant entered Plaintiff’s property without his permission
10   and trimmed and cut the branches of the Ficus Hedge which destroyed the privacy
11   between the two properties. (Id. at ¶¶ 12, 13.) Plaintiff also alleges Defendant continued
12   to trespass on Plaintiff’s property in the course of Defendant’s remodel by running heavy
13   equipment along the length of the Ficus Hedge, storing construction debris, materials,
14   and waste on his property, and dug a trench on his property. (Id. at ¶ 14.) Further,
15   Plaintiff asserts Defendant constructed a capped wall in which a seven-inch portion was
16   built on Plaintiff’s property and in the City of San Diego’s right of way. (Id. ¶ 15.)
17          Defendant filed an answer and counterclaim on July 17, 2020. (Dkt. No. 9.) On
18   August 6, 2020, Plaintiff filed an answer to the counterclaim. (Dkt. No. 12.) On
19   September 4, 2020, the Magistrate Judge issued a scheduling order designating a deadline
20   of November 13, 2020 to file any motions to amend the pleadings. (Dkt. No. 18.)
21          On November 12, 2020, Plaintiff timely filed a motion for leave to file an amended
22   complaint (“FAC”). (Dkt. No. 25.) Plaintiff seeks to add a cause of action that
23   Defendant violated the California Coastal Act (“CCA”) due to the manner in which
24   Defendant constructed its home. (Id. at 7.1) Defendant filed its opposition2, (Dkt. No.
25
26
27   1
      Page numbers are based on the CM/ECF pagination.
28
     2
      Defendant also argues that the City of San Diego has reviewed Defendant’s permits, revisions, and
     plans, and the City should have the opportunity to perform its regulatory functions in order to determine

                                                         2
                                                                                             20-cv-0935-GPC-LL
     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.196 Page 3 of 7



 1   27), and Plaintiff replied. (Dkt. No. 29.)
 2                                                Discussion
 3      A. Federal Rule of Civil Procedure 15
 4          Under Federal Rule of Civil Procedure (“Rule”) 15(a), leave to amend a complaint
 5   after a responsive pleading has been filed may be allowed by leave of the court and “shall
 6   freely be given when justice so requires.” Foman v. Davis, 371 U.S. 178, 182 (1962);
 7   Fed. R. Civ. P. 15(a). Granting leave to amend rests in the sound discretion of the trial
 8   court. See Internat’l Ass’n of Machinists & Aerospace Workers v. Republic Airlines, 761
 9   F. 2d 1386, 1390 (9th Cir. 1985). This discretion must be guided by the strong federal
10   policy favoring the disposition of cases on the merits and permitting amendments with
11   “extreme liberality.” DCD Programs Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987).
12          Because Rule 15(a) favors a liberal policy, the nonmoving party bears the burden
13   of demonstrating why leave to amend should not be granted. Genentech, Inc. v. Abbot
14   Labs., 127 F.R.D. 529, 530-31 (N.D. Cal. 1989). In assessing the propriety of an
15   amendment, courts consider five factors: (1) undue delay; (2) bad faith or dilatory
16   motive; (3) repeated failure to cure deficiencies by amendments previously permitted; (4)
17   prejudice to the opposing party; and (5) futility of amendment. Foman, 371 U.S. at 182;
18   United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011). The Foman
19   factors are not equally weighted; the possibility of delay alone, for instance, cannot
20   justify denial of leave to amend, DCD Programs, 833 F.2d at 186, but when combined
21   with a showing of prejudice, bad faith, or futility of amendment, leave to amend will
22   likely be denied. Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999). The single most
23   important factor is whether prejudice would result to the non-movant as a consequence of
24   the amendment. William Inglis & Sons Baking Co. v. ITT Continental Baking Co., 668
25   F.2d 1014, 1053 (9th Cir. 1981).
26
27
28   Defendant’s compliance. (Dkt. No. 27 at 4-5.) If Defendant wishes to seek a stay, it may do so through
     a motion and not through an opposition to the FAC.

                                                        3
                                                                                           20-cv-0935-GPC-LL
     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.197 Page 4 of 7



 1      B. Analysis
 2         Plaintiff moves to add a claim under the CCA after it further investigated
 3   Defendant’s construction activities and argues that the Foman factors support his motion.
 4   (Dkt. No. 25.) Defendant responds that the motion for leave to amend is sought in bad
 5   faith, will prejudice Defendant, and the amendment would be futile.
 6         i. Undue Delay
 7         Defendant does not argue that Plaintiff’s motion was unduly delayed. Because the
 8   motion was filed before the deadline imposed by the scheduling order, the Court finds
 9   that there is no showing of undue delay.
10         ii.    Bad Faith
11         Defendant suggests that Plaintiff is acting in bad faith by “using the FAC to force
12   Southside to incur extensive legal fees and capitulate to Plaintiff’s settlement demands.”
13   (Dkt. No. 27 at 5.) Plaintiff contends that he has a good faith belief Defendant has
14   violated the CCA, which provides a private right of action. (Dkt. No. 25 at 9.)
15         Bad faith is shown when “the plaintiff merely is seeking to prolong the litigation
16   by adding new but baseless legal theories.” Griggs v. Pace AM. Grp., Inc., 170 F.3d 877,
17   881 (9th Cir. 1999) (citations omitted).
18         Here, Defendant provides no legal authority that incurring additional legal fees to
19   defend added claims constitute bad faith. In fact, one court has rejected such an
20   argument. See Knature Co., Inc. v. Duc Heung Group, Inc., Case No. CV 20-3877-
21   DMG (AFMx), 2020 WL 7231119, at *2 (C.D. Cal. Oct. 29, 2020) (rejecting bad faith
22   argument that the “case is small and damages are none or little” and the amendment is
23   merely designed to expand the case and incur additional costs). Here, Defendant has
24   failed to show that bad faith or dilatory motive underlies Plaintiff’s request to amend.
25   See Howey v. United States, 481 F.2d 1187, 1190-91 (9th Cir. 1973) (“Where there is a
26   lack of prejudice to the opposing party and the amended complaint is obviously not
27   frivolous, or made as a dilatory maneuver in bad faith, it is an abuse of discretion to deny
28   such a motion”).

                                                  4
                                                                                  20-cv-0935-GPC-LL
     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.198 Page 5 of 7



 1         iii.   Prejudice
 2         Defendant appears to argue prejudice maintaining that an FAC would significantly
 3   expand litigation, thereby increasing litigation costs, despite the parties’ extensive
 4   settlement discussions. (Dkt. No. 27 at 4-5.) Plaintiff disagrees.
 5         Courts have typically found that the “prejudice factor” under Rule 15 “carries the
 6   greatest weight.” Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F.3d 1048 1051 (9th Cir.
 7   2003). Substantial prejudice exists when the claims sought to be added “would have
 8   greatly altered the nature of the litigation and would have required defendants to have
 9   undertaken, at a late hour, an entirely new course of defense.” SAES Getters S.p.A. v.
10   Aeronex, Inc., 219 F. Supp. 2d 1081, 1086 (S.D. Cal. 2002). But “neither delay resulting
11   from the proposed amendment nor the prospect of additional discovery needed by the
12   non-moving party in itself constitutes a sufficient showing of prejudice.” Tyco Thermal
13   Controls LLC v. Redwood Industrials, No. C 06-07164 JF (RS), 2009 WL 4907512, at *3
14   (N.D. Cal. Dec. 14, 2009) (citing Genentech, Inc., 127 F.R.D. at 530-32); see also
15   Nissou-Rabban v. Capital One Bank (USA), N.A., 285 F. Supp. 3d 1136, 1145 (S.D. Cal.
16   2018) (opining that the “expenditure of additional monies or time do not constitute undue
17   prejudice.”). In addition, courts have often held that no prejudice exists when motion for
18   leave to amend is brought “at an early stage in the proceedings.” SAP Aktiengesellschaft
19   v. i2 Techs., Inc., 250 F.R.D. 472, 474 (N.D. Cal. 2008).
20         Here, Defendant has not demonstrated prejudice and its reliance on BNSF Ry. Co.
21   v. San Joaquin Valley R.R. Co., No. 1:08-CV-01086-AWI, 2011 WL 3328398, at *2
22   (E.D. Cal. 2011) is not persuasive. (Dkt. No. 27 at 4.) In BNSF Ry. Co., the defendant
23   sought leave to amend the counterclaim at the close of discovery and the court concluded
24   that it could have filed the motion earlier and unduly delayed in seeking leave to amend.
25   Id. at *3. Therefore, the court found prejudice to the plaintiff stating that allowing the
26   amendment would result in the re-opening of discovery where “the scope of discovery . .
27   .was nationwide, requiring attorneys for both parties to travel substantial distances and
28   expend substantial time to depose witnesses and to secure other discovery.” Id. at *4

                                                   5
                                                                                   20-cv-0935-GPC-LL
     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.199 Page 6 of 7



 1   (“Discovery or other litigation costs become prejudicial only when the additional costs
 2   could easily have been avoided had the proposed amendments been included within the
 3   original pleading.”).
 4         This case is in its early stages and the motion for leave to amend was timely filed
 5   under the scheduling order. Further, the proposed amendment does not resemble the sort
 6   of “radical shift in direction… tenuous nature, and the inordinate delay” that the Ninth
 7   Circuit has found prejudicial. See Morongo Band of Mission Indians v. Rose, 893 F.2d
 8   1074, 1079 (9th Cir. 1990). Accordingly, the Court concludes that Defendant has not
 9   borne its burden of showing that granting leave to amend will result in prejudice.
10         iv.    Futility
11         As Plaintiff posits, and this Court agrees, that although Defendant has not directly
12   argued that the FAC would be futile, its citation to Ronnie Aliezer’s declaration seems to
13   suggest otherwise. (Dkt. No. 27 at 2.) Ronnie Aliezer, as a managing member of
14   Defendant, states that he “informed and believe[s] [defendant’s] development complies
15   with all applicable regulations.” (Dkt. No. 28.) Plaintiff replies that the declaration
16   raises a disputed issue of fact based on information and belief and does not address
17   whether the amendment would be futile. (Dkt. No. 29.)
18         Amendments can be considered futile when “no set of facts can be proved under
19   the amendment to the pleadings that would constitute a valid claim or defense.” Missouri
20   ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (internal quotation omitted).
21   Examples of futile amendments include those that are “duplicative of existing claims or
22   patently frivolous.” Murray v. Schriro, 745 F.3d 984, 1015 (9th Cir. 2014). In other
23   words, district courts have held than an amendment is futile “only if it would clearly be
24   subject to dismissal.” SAES Getters S.P.A. v. Aeronex, Inc., 219 F. Supp. 2d 1081, 1086
25   (S.D. Cal. 2002) (emphasis added).
26         Here, Defendant only disputes the merits of the CCA claim without demonstrating
27   that no set of facts could be proven to support a CCA claim or that such a claim is legally
28   not cognizable. Moreover, denial of leave to amend for futility is disfavored since courts

                                                   6
                                                                                  20-cv-0935-GPC-LL
     Case 3:20-cv-00935-GPC-LL Document 30 Filed 01/22/21 PageID.200 Page 7 of 7



 1   typically defer consideration on the merits until after an amended pleading has been filed.
 2   See, e.g., Green Valley Corp. v. Caldo Oil Co., No. 09-CV-04028-LHK, 2011 WL
 3   1465883, at *6 (N.D. Cal. 2011) (pointing out that there is a “general preference against
 4   denying a motion for leave to amend based on futility”); Allen v. Bayshore Mall, 12-CV-
 5   02368-JST, 2013 WL 6441504, at *5 (N.D. Cal. 2013) (“The merits or facts of a
 6   controversy are not properly decided in a motion for leave to amend and should instead
 7   be attacked by a motion to dismiss for failure to state a claim or for summary judgment.”)
 8   (internal quotations omitted). Accordingly, Plaintiff has failed to demonstrate futility.
 9         Overall, the Foman factors weigh in favor of permitting Plaintiff to amend his
10   complaint. Given the strong federal policy favoring amendments due to a preference for
11   resolving cases on the merits, DCD Programs, Ltd., 833 F.2d at 186, the Court GRANTS
12   Plaintiff’s motion for leave to file an amended complaint.
13                                           Conclusion
14         Based on the above, the Court GRANTS Plaintiff’s motion for leave to file an
15   amended complaint. Plaintiff shall file an amended complaint within five (5) days of the
16   Court’s order. The hearing set on January 29, 2021 shall be vacated.
17         IT IS SO ORDERED.
18   Dated: January 22, 2021
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                  20-cv-0935-GPC-LL
